Citation Nr: 1129257	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lumbago. 

2.  Entitlement to service connection for a right wrist disability. 

3.  Entitlement to service connection for a left wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to December 2006 with prior Air Force Academy service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Denver, Colorado VARO, which in pertinent part denied service connection for the three issues on appeal.  In May 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the Board hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  She has submitted private treatment records, with a waiver of RO initial consideration. 


FINDINGS OF FACT

1.  It is reasonably shown that during service the Veteran acquired a chronic back disability, with continuing symptoms of lumbago since.  

2.  It is reasonably shown that the Veteran has disabilities of both wrists that became manifest in service and have continued.


CONCLUSIONS OF LAW

1.  Service connection for lumbago is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Service connection for disabilities of the left and right wrists is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

Back disability

The Veteran claims that her current back disability is related to service.  The record reflects that she complained of low back pain in December 1993, prior to entering the Air Force Academy; she continued to report occasional low back pain through January 1995, at which time it was noted to be resolved.  On January 2001 examination, the Veteran was found medically qualified for Air Force commission.  She denied any back or joint problems.  

During service, the Veteran was seen on several occasions with complaints of back pain.  In March 1999, while at the Air Force Academy, she reported injuring her back while doing "drop down" exercises; the diagnosis was lumbar muscle strain.  On November 2005 treatment, the Veteran reported back pain.  On November 2006 treatment, the Veteran reported low back pain described as stabbing pain.  

The Veteran submitted treatment records from three chiropractors, indicating that she first sought chiropractic aid for her back, neck, and hips in December 2003, while in service.  The records indicate that she sought continuous treatment for low back pain, stiffness, and tightening from that time to the present, with occasional complaints regarding the hips and upper back.

On January 2007 VA examination, the Veteran reported a medical history of low back pain.  The examiner noted that the Veteran was 15 weeks pregnant at the time of examination, thus no X-rays were completed.  Regarding the back, the Veteran reported having some low back pain in high school which improved after she received custom orthotics.  She reported an exacerbation of low back pain in her first year at the Air Force Academy; she slipped while running during training exercises and hyperextended her back, after which she began experiencing sharp stabbing pain in the center and paraspinal regions of the low back.  At the time of examination, she denied any radiation of pain into her legs or any numbness, tingling or weakness of either leg.  She reported that standing for greater than two hours or walking more than two miles increased the back pain, described primarily as an ache and stiffness with mild fatigability and lack of endurance.  She reported treatment with stretching, heat, ice, and chiropractic services.  She did not report using any assistive devices.

On physical examination, the Veteran used no assistive devices and had normal gait.  The joints and spine were found to be normal.  There was no point tenderness over any of the spinal processes or any paraspinal muscle spasms.  Left and right lateral flexion were 0 to 30 degrees, left and right rotation were 0 to 30 degrees, flexion was 0 to 90 degrees, and extension was 0 to 30 degrees, with no pain on repeated testing.  No change in active or passive range of motion was noted during repeat testing against resistance, and no additional losses of range of motion were recommended for the low back due to painful motion, weakness, impaired endurance, incoordination, instability or acute flares.  The diagnosis was mechanical lumbago of the low back.  

In an April 2011 treatment letter, the Veteran's chiropractor summarized her treatment history, noting that she first sought treatment with Northeast Chiropractic Center in July 2009 for muscle spasms and pain in her cervical, thoracic, and lumbar spine with movement.  She reported that the symptoms began during her time in service.  On physical examination, there were muscle spasms, trigger points, tenderness, and tightening throughout the entire spine and both sacroiliac joints.  There was aberrant motion and positioning in the entire spine, as well as aberrant positioning of both sacroiliac joints and the right first and second thoracic ribs.  The chiropractor listed six diagnostic codes for the Veteran (but did not explain them).  A treatment plan was suggested, including spinal adjustments, low level Laser treatments, intersegmental traction, electrical stimulation treatment, and neuromuscular rehabilitation.  The chiropractor noted that, after two years of the suggested treatment plan, the Veteran's symptoms had become more severe in the low back with each flare-up, and the aberrant position and motion of the spine and pelvis appeared to be deteriorating.   The chiropractor opined, "I contribute these to her time in the Armed Forces and the repetitive nature that it includes".

At the May 2011 videoconference Board hearing, the Veteran testified that her MOS in service was intelligence officer.  She testified that she had back problems that pre-existed service but were exacerbated during her first year at the Air Force Academy.  She testified that she was found physically fit for active duty service and proceeded to combat survival training.  She testified that she had continuous back problems in service and sought Emergency Room treatment.  She testified that during service she periodically had problems with running or standing for long periods of time, but was not placed on profile.  She currently had difficulty standing or sitting for long periods of time, bending down, or doing yard work, because her back tightened and became stiff.  She testified that she had been seeing a chiropractor monthly for lumbago for approximately six years.  She testified that she could not undergo a complete VA back examination in January 2007 because she was pregnant at the time, and that an examination was not rescheduled.  

The Board finds that the January 2007 examination is marginally adequate for rating purposes, as it was by a medical professional who conducted a full physical examination of the Veteran (as full as allowable due to her 15-week pregnancy at the time) and conducted a thorough review of the Veteran's complete medical history and statements included in the claims file (exhibiting familiarity with the record).

It is not in dispute that the Veteran had documented back pain prior to service.  However, it resolved with no disability noted on service entrance.  The Veteran was found medically qualified for an Air Force commission following her graduation from the Air Force Academy.  As demonstrated by the evidence, during service the Veteran had the onset of persistent, chronic symptoms of what has ultimately been diagnosed as mechanical lumbago.  Accordingly, it is shown that a chronic low back disability was incurred in service, and that service connection for mechanical lumbago is warranted.   

Disabilities of both wrists

The Veteran contends that she has current disabilities of both wrists that began in service. 

The STRs show that the Veteran was seen in service for complaints regarding both wrists.  In December 2005 she reported severe right wrist pain for three weeks, noting that it began following a group sports day playing softball and other sports.  Following physical examination, the assessment was right dorsal wrist pain consistent with extensor tenosynovitis.  On February 2006 follow-up treatment, the right wrist pain continued despite splinting the wrist daily and at night.  On April 2006 orthopedic consult, the Veteran reported a one year history of right wrist pain; the impression was right wrist pain with possible occult ganglion cyst.  On further April 2006 treatment, the Veteran complained of ongoing right wrist pain and the assessment was of an old soft tissue injury to the radial and ulnar aspects of the wrist; an occult cyst was noted to be possible due to family history.  The right wrist was treated with fludotherapy, hot moist packs, and paraffin for one month, when the assessment became idiopathic right wrist pain.  

On July 2006 MRI of the left wrist, the impression was a cystic abnormality in the posterior wrist which may have represented a ganglion, and a questionable TFCC tear was noted.  There was no bony, ligamentous, or tendinous abnormality noted.  X-ray results showed no acute pathology of the left wrist.  

On November 2006 treatment, the Veteran reported a one-year history of bilateral wrist pain with no specific trauma, with the left wrist worse than the right.  She reported pain on picking up her infant daughter as well as pain with lifting in dorsiflexion.  Following a physical examination, in which nothing specific was found, left wrist pain was assessed.  

On January 2007 VA examination, the Veteran reported a medical history of bilateral wrist pain since 2005.  The examiner noted that the Veteran was 15 weeks pregnant at the time of examination, thus no X-rays were taken.  The Veteran reported that bilateral wrist pain began in November 2004 after a physical training test in service; she noted that she had performed a significant number of push-ups and began experiencing pain.  She reported undergoing physical therapy and using a brace for a short period in 2005, which she did not feel helped very much.  She reported pain more significant in the right wrist than the left.  She described one occasion when the wrist pain was so severe that she nearly dropped her then-infant daughter.  She reported that she was given three different tentative diagnoses in service, including carpal tunnel syndrome, tendonitis, and multiple ganglion cysts.  She reported daily aching and pain in both wrists, with increased pain if pressure was put on her palms at the base of the thenar or hypothenar eminence.  She reported flare-ups one to two times per month when she cannot lift anything and any pressure on her hands hurts just distal to the wrists.  She reported hearing a lot of popping and crunching sounds upon moving her wrists.  She denied swelling but reported lack of endurance and fatigability.  She reported that typing increased the pain.  She reported intermittent numbness in her pinky finger and sometimes in her ring finger.  She reported that on flare-ups of pain in the dorsum of her hand distal to the wrist, it usually lasted half a day to a whole day.  

On physical examination, the Veteran used no assistive devices.  The joints were found to be normal.  The wrists showed no swelling, tenderness or warmth; dorsiflexion was from 0 to 70 degrees, palmar flexion was from 0 to 80 degrees without pain, and Phalen and Tinel signs were negative.  No change in active or passive range of motion was noted during repeat testing against resistance.  The diagnosis was carpal tunnel syndrome of both wrists.

In October 2007 the Veteran underwent an orthopedic evaluation.  She complained of occasional catching, locking, and clunking of her wrists for the previous couple of years, noting that the wrists hurt more in cold weather.  X-ray results of the wrists were normal.  On physical examination, the Veteran had full dorsiflexion, palmar flexion, radial and ulnar deviation, and full supination and pronation of the wrists, with excellent grip strength, good capillary refill, and normal sensation.  She had ligamentous laxity throughout and was able to hyperextend both hands to 90 degrees at the metacarpophalangeal joints.  A Watson test with dorsal subluxation of the scaphoid was symmetric and nontender.  The impression was ligamentous laxity with some ligamentous instability of the wrists.  The examining physician noted that there was no injury to cause the wrist problems, and he opined that it was due to her baseline level of ligamentous laxity.  The examining physician opined that it was a genetic issue and surgery would not be beneficial, though the Veteran was instructed to be "cognizant of the way she does things".

In a report of April 2011 treatment, the Veteran's chiropractor summarized her treatment history, noting that she first sought treatment with Northeast Chiropractic Center in July 2009 for intermittent pain in both wrists.  She reported that the symptoms resulted from her time in service.  On physical examination, there was aberrant motion in the carpal bones in the wrists.  The treating chiropractor listed six diagnostic codes for the Veteran (but did not explain the codes).  The chiropractor noted that October 2010 X-rays of the right wrist revealed inflammation intense enough to decrease the appearance of the carpals; no signs of degenerative changes were found.  The treating chiropractor noted that, after two years of the suggested treatment plan, the Veteran's symptoms had become more severe in both wrists with each flare-up, and the aberrant position and motion of the wrists appeared to be deteriorating.   The treating chiropractor opined, "I contribute these to her time in the Armed Forces and the repetitive nature that it includes".

In the May 2011 videoconference Board hearing, the Veteran testified that her MOS in service was intelligence officer.  Regarding the wrists, the Veteran testified that she injured both wrists in service during a mandatory monthly sports day in December 2005, when she fell numerous times and began feeling pain in the wrists.  She testified that she has the same problems in both wrists that stem from her in-service injuries.  She testified that she did a lot of computer work in her MOS in military intelligence and began having wrist problems due to typing after December 2005.  She testified that she wears wrist braces once or twice per month when she experiences pain flare-ups in the wrists, during which she cannot pick up her child, lift heavy objects, do housework, or drive, due to disabling pain.  She testified that the flare-ups are not initiated by any particular movements but occur once to twice per month, consistently since service.

The Board finds that the January 2007 examination is marginally adequate for rating purposes regarding the wrists, as it was by a medical professional who conducted a full physical examination of the Veteran (as full as allowable due to her pregnancy at the time) and conducted a thorough review of the Veteran's complete medical history and statements included in the claims file (exhibiting familiarity with the record).

It is not in dispute that the Veteran has consistently (since 2005, while she was in service) complained of bilateral wrist pain.  Service connection for the claimed wrist disabilities has been denied essentially on the basis that, although carpal tunnel syndrome of the bilateral wrists was diagnosed on VA examination, the RO found no evidence that the condition had occurred in or was caused by her service.  However, the overall disability picture presented reflects that the Veteran first experienced her current wrist symptoms during service, and that they have persisted.  As noted above, a disease may be service connected if seen in service with continuity of symptomatology demonstrated after discharge.  Savage, supra.  The Board finds that the medical evidence demonstrates symptomatology of disabilities of both wrists which was first seen in service and continuity since. 

In summary, the requirements for establishing service connection for disabilities of both wrists are met.  It is reasonably shown that the Veteran has chronic disabilities of both wrists which had their onset (were incurred) in service.  Accordingly, service connection for disabilities of the right and left wrists is warranted.


ORDER

Service connection for lumbago is granted.

Service connection for a right wrist disability is granted.

Service connection for a left wrist disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


